Citation Nr: 0933788	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  04-41 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, denying, in pertinent 
part, the Veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  In 
March 2006, the Veteran advised the RO that he had moved from 
California to North Carolina, and asked that his claims 
folder be transferred to the RO in Winston-Salem, North 
Carolina.  Such transfer has still not been effectuated.

On appeal in October 2007, the Board remanded the case for 
further development, to include providing appropriate VCAA 
notice; obtaining VA treatment and other federal records; and 
providing a VA examination to determine the nature and 
etiology of any psychiatric disorder that may be present.

Because the Board determines that the AMC failed to comply 
with its October 2007 remand order, the appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

The Board finds that the AMC/RO failed to comply with the 
October 2007 Board Remand directive.  Specifically, the 
AMC/RO did not schedule the Veteran for a VA psychiatric 
evaluation to determine (1) whether the Veteran has an 
acquired psychiatric disorder, and (2) the relationship 
between his major depressive disorder and his serious mixed 
character pathology, diagnosed as a mixed personality 
disorder with narcissistic and borderline features.  

Furthermore, the AMC/RO still has not considered the 
Veteran's expanded claim of service connection for an 
acquired psychiatric disorder as opposed to service 
connection for PTSD only.  The scope of a claim pursued by a 
claimant includes any diagnosis that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the 
Court held that the scope of a claim must be understood from 
the viewpoint of a lay claimant who may not be required to 
understand sophisticated legal or medical distinctions, and 
that "the claimant's intent in filing a claim is paramount to 
construing its breadth."  The Court also cited the holding in 
Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007), which held 
that VA must apply a "sympathetic reading" to a lay person's 
pleadings with attention focused upon the symptoms the 
claimant is attempting to service connect.

Nor has the AMC/RO notified the Veteran that evidence from 
sources other than the his service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the alleged sexual assault and allowed him the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence. In Patton v. West, 12 Vet. App. 272 
(1999), the Court held that special consideration must be 
given to claims for PTSD based on sexual assault.  In 
particular, the Court held that the provisions in M21-1, Part 
III, 5.14(c), which address PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations and must be considered.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

On appeal in October 2007, the Board instructed the AMC/RO to 
obtain from the National Personnel Records Center (NPRC) or 
the U.S. Air Force a written document concerning the alleged 
sexual assault which the Veteran alleges he submitted to his 
commander during service.  The RO requested said letter from 
the NPRC, but not the Air Force, in July 2008.  A negative 
reply was received in December 2008.  Pursuant to 38 C.F.R. 
§ 3.159 and the VA's duty to assist the Veteran in the 
development of all pertinent evidence, efforts to obtain the 
letter must continue until the letter in question is obtained 
or the RO is advised that the letter does not exist or that 
further efforts to obtain same would be futile.  As this 
appeal must be remanded for the aforementioned reasons, the 
RO should attempt to obtain the letter from the U.S. Air 
Force.

Accordingly, the case is REMANDED for the following action:

1. Confirm the current address for the 
Veteran and then transfer the claims file 
to the RO in Winston-Salem, North Carolina 
if he resides within that jurisdiction.

2. The AMC/RO must advise the Veteran by 
letter that evidence from sources other 
than the Veteran's service records may 
corroborate his account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; tests 
for sexually-transmitted diseases; and 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  See 
M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, Subsection 17 (Dec. 13, 2005).

3. Further attempts must be made by the 
AMC/RO to obtain from the U.S. Air Force a 
written document which the Veteran alleges 
he submitted to his commander in service 
in which he set out the particulars 
regarding the claimed sexual assault that 
reportedly led to the onset of his PTSD.  
Such attempts must continue until the 
record is located and associated with the 
claims folder or until VA determines in a 
written document that the record does not 
exist or further attempts to locate it 
would be futile.

4. Thereafter, the AMC/RO must arrange for 
the Veteran to be afforded a VA 
psychiatric examination in order to 
determine whether he has an acquired 
psychiatric disorder and whether it 
originated during service or is otherwise 
causally linked to any in-service event, 
including the Veteran's claimed sexual 
assault.  The psychiatric evaluation must 
include a review of the Veteran's history 
and current complaints, as well as a 
comprehensive mental status evaluation and 
any tests deemed as necessary.

The examiner must then offer an opinion 
addressing the following questions:

a) Does the Veteran meet the diagnostic 
criteria for PTSD as defined by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)?  If so, 
is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's PTSD is causally linked to an 
alleged in-service sexual assault or any 
other verified in-service stressor?

b) Is it at least as likely as not that 
any other existing acquired psychiatric 
disorder had its onset in service from 
January 1973 to January 1977 or is 
otherwise related to such service?

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended onset date or 
causal relationship; less likely weighs 
against the claim.

c) If it is determined that a psychiatric 
disorder pre- existed service, is it 
undebatable that such disorder was not 
aggravated during service?  (The equipoise 
burden of proof [at least as likely as 
not] is not applicable to this question.) 

The psychiatrist is informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disability versus a temporary flare up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.

The psychiatrist is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

5. Lastly, the AMC/RO must prepare a 
rating decision and (re)adjudicate the 
Veteran's claim for entitlement to service 
connection for an acquired psychiatric 
disorder, including PTSD, on the basis of 
all the evidence on file and all governing 
legal authority, inclusive of 38 C.F.R. 
§ 3.304(f) (2008).  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


